EXHIBIT 10.4


[LETTERHEAD OF SEARS HOLDINGS]


Dean Carter
Chief Human Resources Officer


Sears Holdings Management Corporation
3333 Beverly Road B6-169B
Hoffman Estates, IL 60179
PH: 847-286-1548
Email: dean.carter@searshc.com




September 18, 2014




Mr. Jason M. Hollar
[Address Omitted]


Dear Jason,


We are pleased to extend to you our offer to join Sears Holdings Corporation
(“SHC”) as Senior Vice President, Finance, reporting to Rob Schriesheim,
Executive Vice President, Chief Financial Officer. Your start date is to be
determined and you will be employed by Sears Holdings Management Corporation.
Your work location will be SHC’s Corporate Headquarters located in Hoffman
Estates, IL. This letter serves as confirmation of our offer, subject to all of
the contingencies listed below and subject to the approval of the Compensation
Committee (“Compensation Committee”) of SHC’s Board of Directors.

The key elements of your compensation package and the other conditions of your
employment are as follows:


•
Annual base salary at a rate of $600,000.

•
You will receive a one-time sign-on bonus of $750,000 (gross). This sign-on
bonus will be payable within thirty (30) days following your start date. In the
event you voluntarily terminate your employment with SHC or are terminated by
SHC for misconduct or integrity issues within twenty-four (24) months of your
start date, you will be required to repay the full amount of the payment paid to
you, including any taxes withheld, unless prohibited by law, to SHC within
thirty (30) days of your last day worked.

•
Participation in the Sears Holdings Corporation Annual Incentive Plan (“AIP”)
with an annual target incentive opportunity of 100% of your base salary.  Your
target incentive under the 2014 AIP will be prorated from your start date
through January 31, 2015, the last day of SHC’s 2014 fiscal year. Any incentive
payable with respect to a fiscal year will be paid by April 15th of the
following fiscal year, provided that you are actively employed at the payment
date. Further details regarding your 2014 AIP target award will be provided to
you following your start date.

•
You will be eligible to receive a Special Incentive Award with respect to each
of SHC’s 2014, 2015 and 2016 fiscal years, payable by April 15th of the fiscal
year following the applicable fiscal year, provided that you are actively
employed at the applicable payment date, subject to the following terms:

•
Fiscal Year 2014 – 100% of your target under the 2014 AIP, subject to reduction
by any amount payable to you under the 2014 AIP;








--------------------------------------------------------------------------------


Mr. Jason M. Hollar
September 18, 2014
Page 2


•
Fiscal Year 2015 – 50% of your target under the 2015 AIP, subject to reduction
by any amount payable to you under the 2015 AIP; and

•
Fiscal Year 2016 – 50% of your target under the 2016 AIP, subject to reduction
by any amount payable to you under the 2016 AIP.


•
Participation in the SHC long-term incentive program (“LTI”). Your target
incentive opportunity under the 2014 SHC LTI will be 100% of your base salary.
Your participation in the 2014 LTI will be prorated from your start date through
January 28, 2017, the last day of SHC’s 2016 fiscal year. Further details
regarding your 2014 SHC LTI target award will be provided to you following your
start date.

•
An additional long-term incentive award of $1,000,000 (gross) (“Special LTI
Award”).  This award will be payable on a graded basis, with one-third of the
Special LTI Award being payable as of each of the first three (3) anniversaries
of your start date.  Payment will be made as soon as administratively feasible
following the forgoing anniversary dates and not later than the fifteenth (15th)
day of the third (3rd) month following each such date, in all events, provided
you are actively employed on the applicable anniversary.  Notwithstanding the
above, you will receive any unpaid scheduled payment above if you are terminated
by SHC (other than for misconduct or integrity issues) before the relevant
anniversary date; any such payment will be paid as a one-time lump sum within
thirty (30) days following your last day worked.   Further, in the event you are
terminated by SHC for misconduct or integrity issues within twelve (12) months
following a payment date, you will be required to repay any such payment to SHC
within thirty (30) days of your last day worked.

•
You represent and warrant to SHC that (a) as of your start date with SHC, you
are not subject to any obligation, written or oral, containing any
non-competition provision or any other restriction (including, without
limitation, any confidentiality provision) that would result in any restriction
on your ability to accept and perform this or any other position with SHC or any
of its affiliates and (b) you are not (i) a member of any board of directors,
board of trustees or similar governing body of any for-profit, non-profit or
not-for-profit entity, or (ii) a party to any agreement, written or oral, with
any entity under which you would receive remuneration for your services, except
as disclosed to and approved by SHC in advance of your start date.  You agree
that you will not (A) become a member of any board or body described in clause
(b)(i) of the preceding sentence or (B) become a party to any agreement
described in clause (b)(ii) of the preceding sentence, in each case without the
prior written consent of SHC, such consent not to be unreasonably withheld. 
Further, you agree you will not disclose or use, in violation of an obligation
of confidentiality, any information that you acquired as a result of any
previous employment or otherwise.  

•
You will be required to sign an Executive Severance Agreement (“Agreement”). 
The terms are generally as follows: If your employment is terminated by SHC
(other than for Cause, death or Disability) or by you for Good Reason (as such
capitalized terms are defined in the Agreement), you will receive twelve (12)
months of salary continuation, equal to your base salary at the time of
termination, subject to mitigation. Under the Agreement, you agree, among other
things, not to disclose confidential information and for twelve (12) months
following termination of employment not to solicit employees. You also agree not
to aid, assist or render services for any “Sears Competitor” or “Sears Vendor”
(as such terms are defined in the Agreement) for twelve (12) months following
termination of employment.  The non-disclosure, non-solicitation, non-compete
and non-affiliation provisions apply regardless of whether you receive severance
benefits under this Agreement. This offer is contingent upon you signing the
Agreement. Upon signing the Agreement, you agree that the consideration you are
receiving for doing so includes not only your employment with SHC but also the
other compensation and benefits you will be receiving (or are eligible to
receive) from SHC as outlined herein and which you would not have been offered
or received (or have been eligible to receive) without your signing the
Agreement.

•
You will be eligible for relocation assistance in accordance with company’s
standard relocation policy. To receive relocation assistance, you must sign a
Relocation Repayment Agreement which will be





--------------------------------------------------------------------------------

Mr. Jason M. Hollar
September 18, 2014
Page 3


included in the Relocation Benefits package that will be sent to you from the
company’s relocation vendor. A sample copy of the Relocation Repayment Agreement
is enclosed for your information. Your relocation package will include:
•
Home sale assistance and moving and storage of household goods (includes
shipment of up to two ( 2) automobiles); and

•
A relocation lump sum in the amount of $45,000 (net) to assist with your move to
the new work location.  The relocation vendor will process 50% of that amount no
earlier than 30 days prior to your start date, upon receipt of your fully
executed repayment agreement and banking instructions.  The remaining 50% of the
relocation lump sum will be paid by the relocation vendor upon (1) delivery of
your household goods to within 50 miles of the new work location, (2) purchase a
home within 50 miles of the new work location, or (3) sell your home in the
departure location in conjunction with signing a long-term lease (at least one
year) within 50 miles of the new work location.



If permanent relocation has not been completed prior to the first year
anniversary of your start date, the unpaid portion of the relocation lump sum
will be forfeited and you will be required to repay any portion of the
relocation lump sum already paid to you, including any taxes withheld, unless
prohibited by law, to SHC within thirty (30) days of your last day worked.


•
You will be covered under and subject to the terms and conditions of the
Non-Accrual Vacation Policy.

•
You will be eligible to participate in all retirement, health and welfare
programs on a basis no less favorable than other executives at your level, in
accordance with the applicable terms, conditions and availability of those
programs.

•
This offer also is contingent upon satisfactory completion of a background
reference check, employment authorization verification and pre-employment drug
test.


Jason, we are looking forward to you joining Sears Holdings Corporation. We are
excited about the important contributions you will make to the company and look
forward to your acceptance of our offer. If you need additional information or
clarification, please call.


This offer will expire if not accepted within one week from the date of this
letter. To accept, sign below and return this letter along with your signed
Executive Severance Agreement to my attention.


Sincerely,


/s/ Dean Carter
Dean Carter
Enclosures
Accepted:

/s/ Jason M. Hollar                      09 / 18 / 14         
Jason M. Hollar                        Date




